Citation Nr: 1020333	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement on a schedular basis to an initial compensable 
rating for bilateral hearing loss.

2. Entitlement to an effective date earlier than December 7, 
2004, for the grant of service connection for bilateral 
hearing loss.

3.  Entitlement on an extra-schedular basis to an initial 
compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision in which the RO 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable disability evaluation, 
effective December 7, 2004.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In December 2008, the Veteran testified during a personal 
hearing at the RO.  A transcript of that hearing is record.

The Board notes that, while the Veteran previously was 
represented by the North Carolina Department of Veterans 
Affairs, in June 2009, the representative revoked its power 
of attorney in a written memorandum to the RO.  There is no 
indication that the Veteran appointed a new representative in 
his appeal.

In July 2009, the Board remanded this case for further 
development and consideration.

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss on an extra-schedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Throughout his appeal, the Veteran's service-connected 
bilateral hearing loss has been manifested by Level I and 
Level II hearing acuity in both ears. 

2.  The Veteran was separated from active service in January 
1968, and he did not file or raise a claim of entitlement to 
service connection for any disability within one year of his 
discharge from service, meaning by January 1969.

3.  On December 7, 2004, the Veteran submitted an application 
for VA benefits, claiming entitlement to service connection 
for bilateral hearing loss.

4.  In the March 2006 decision at issue in this appeal, the 
RO granted service connection for bilateral hearing loss, 
effective from December 7, 2004, the date of receipt of the 
Veteran's claim.

5.  There was no formal or informal claim for service 
connection for this condition prior to December 7, 2004, the 
currently assigned effective date.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code (DC) 6100 
(2009).

2.  The criteria are not met for an effective date earlier 
than December 7, 2004, for the grant of service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  RO letters dated in December 2004 
and August 2009 informed the Veteran of all three elements 
required by 38 C.F.R. § 3.159(b) as stated above.  The 
Veteran was also informed of how VA determines a disability 
rating and effective date if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

With respect to the claim for compensable rating for 
bilateral hearing loss, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in August 2009, and 
before the claim was readjudicated in the March 2010 
supplemental statement of the case, was legally sufficient, 
VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, in July 2009 the Board remanded the Veteran's 
case to the RO for further development, which included 
sending the Veteran an appropriate notice letter and advising 
him that he may elect another organization or an attorney as 
his accredited representative, and scheduling him for a VA 
examination.  There has been substantial compliance with this 
remand, as the Veteran was sent an appropriate letter in 
August 2009 and scheduled for a VA examination of his hearing 
loss in October 2009.

The Veteran's identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Veteran was also afforded VA examinations in March 2006 and 
January and October 2009 to assess his bilateral hearing 
loss.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.  

The United States Court of Appeals (Court) has held that "in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report."  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, 
the VA examiner in March 2006 did not specifically address 
the functional effects caused by the Veteran's bilateral 
hearing loss, however, in January and October 2009, the VA 
examiner specifically indicated that the Veteran's hearing 
difficulty had "significant effects on his occupational 
activities.  Thus, the Board finds that the Veteran is not 
prejudiced by the examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[- 
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.

While the July 2006 VA examiner failed to address the 
functional effect of the Veteran's hearing loss, other 
evidence of record, including the January and October 2009 VA 
examiner's findings, adequately address this issue.  
Therefore, while the March 2006 VA examination is defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran insofar as the functional effects of his hearing 
loss are adequately addressed by the entirety of the record 
and are sufficient for the Board to consider whether referral 
for an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.

II. Initial Compensable Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected bilateral hearing loss, 
currently evaluated as non-compensable under 38 C.F.R. § 
4.85, DC 6100.

The Veteran's written and oral statements regarding the 
effect that his service-connected bilateral hearing loss has 
had on his life have been duly noted by the Board.  In 
evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo- 
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are 
found at 38 C.F.R. §§ 4.85-4.87).  The Board observes that 
certain "unusual patterns of hearing impairment", may be 
evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of 
hearing impairment" involves cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 decibels or more, or where the 
pure tone thresholds are 30 decibels or less at 1000 Hz and 
70 decibels or more at 2000 Hz.  The evidence of record 
indicates that the Veteran's bilateral hearing loss pattern 
does not fit the requirements of an unusual pattern of 
hearing impairment.

Evaluations of bilateral hearing loss range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d). 

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In connection with his original claim of service connection 
for bilateral hearing loss, the Veteran was afforded a VA 
audiology examination in February 2006.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
55
85
LEFT
20
20
20
70
90

The average puretone threshold was 46.25 in the right ear and 
50 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 94 
percent in the left ear.  The results were interpreted as 
"right moderately severe to severe high frequency 
sensorineural hearing loss."

Applying the results of that February 2006 VA examination to 
Table VI yields a Roman numeral value of Level II hearing for 
the right ear and Level I hearing for the left ear, 
commensurate with a noncompensable rating.  38 C.F.R. § 4.85.

The Veteran had another VA audiological evaluation in January 
2009.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
60
90
LEFT
25
20
30
70
100

The average puretone threshold was 50 in the right ear and 55 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  The results were interpreted as 
bilateral sensorineural hearing loss, normal to profound.  

Applying the results of the January 2009 VA examination to 
Table VI yields a Roman numeral value of Level I hearing in 
each, commensurate with a noncompensable evaluation.  
38 C.F.R. § 4.85.

The Veteran more recently had another VA audiological 
evaluation in October 2009.  His puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
90
LEFT
30
25
30
80
95

The average puretone threshold was 52.5 in the right ear and 
57.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  The results were interpreted as 
bilateral sensorineural hearing loss, normal to profound.  

Applying the results of the October 2009 VA examination to 
Table VI yields a Roman numeral value of Level I hearing in 
the right ear and Level II hearing in the left ear.  Applying 
these values to Table VII, the Board finds that the Veteran's 
hearing loss is evaluated as noncompensable.  38 C.F.R. § 
4.85.

In short, based on the results of the VA examinations, a 
compensable rating is not warranted.  38 C.F.R. § 4.85.  

The Veteran's lay testimony, concerning him purportedly 
having hearing loss of a greater severity, is unsubstantiated 
and, thus, probatively outweighed by the objective medical 
findings to the contrary.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  

The Board understands the Veteran's concern that he is unable 
to hear high pitched sounds, such as telephone conversation, 
or softly spoken conversation, including when there is 
background noise, but no specific compensation is provided 
based upon such inability.  Its sympathy is with the Veteran 
and we trust that he will continue to utilize his hearing 
aids to ameliorate his hearing difficulty.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting increased 
compensation for the level of bilateral hearing loss 
currently demonstrated.

Therefore, for the reasons and bases discussed, the Board 
finds that the preponderance of the probative medical 
evidence of record is against the Veteran's claim for an 
initial compensable rating for his bilateral hearing loss 
disability.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

Finally, in view of the holding in Fenderson, and, based upon 
the record, the Board finds that at no time since the Veteran 
filed his original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

The issue of extra-schedular consideration is discussed in 
the remand portion of this decision.  38 C.F.R. §§ 
3.321(b)(1), 4.1.  See also Martinak v. Nicholson, 21 Vet. 
App. at 455.

III. Earlier Effective Date for Grant of Service Connection

The Veteran contends that he deserves an earlier effective 
date for the grant of service connection for his bilateral 
hearing loss.  In his June 2007 substantive appeal, he 
asserts that a more appropriate effective date is 1968, when 
he separated from active service.

In the March 2006 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable evaluation effective from December 7, 
2004, the date of receipt of the Veteran's claim.  He 
appealed for an earlier effective date for the grant of 
service connection.  Notably, the March 2006 rating decision 
was timely appealed, and did not become final, so 
consideration of an earlier effective date may proceed.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006), holding that a 
free-standing claim for an earlier effective date as to a 
previous final decision is not authorized by law.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  However, if 
a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  
38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  Any communication or 
action indicating an intent to apply for VA benefits from a 
claimant or representative may be considered an informal 
claim.  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2009).  VA is not required, however, to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

In deciding this appeal, it is first necessary to consider 
the general default rule for earlier effective dates.  The 
Veteran's claim for service connection for bilateral hearing 
loss was received by the RO on December 7, 2004.  The Board's 
review of the Veteran's communications, both informal and 
formal, did not produce any evidence of a claim for service 
connection for this condition prior to December 7, 2004 in 
the claims file.  38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); 
Brannon, 12 Vet. App. 32, 35; Talbert, 7 Vet. App. at 356-57.  

Further review of the claims file reveals that the Veteran's 
active military service ended in January 1968, decades prior 
to his filing a claim for service connection for bilateral 
hearing loss.  He clearly did not file a claim for this 
condition within one year of his discharge from service, nor 
has he asserted that he did so.  When he may have first 
learned he had this condition and of its potential 
relationship with his military service is ultimately 
irrelevant in the absence of a resulting claim.

Accordingly, the Board finds that there is no basis upon 
which to grant the Veteran's claim for an earlier effective 
date for the award of service connection for bilateral 
hearing loss.  The preponderance of the objective evidence of 
record is against an effective date earlier than December 7, 
2004, for the grant of service connection for bilateral 
hearing loss.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An effective date earlier than December 7, 2004, for the 
grant of service connection for bilateral hearing loss is 
denied.


REMAND

The Board's review of the claims file reveals that further 
RO/AMC action on the claim of entitlement to an initial 
compensable rating for bilateral hearing loss on an extra-
schedular basis is warranted.

The Board notes, initially, that assignment of schedular 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, VA has no discretion in the matter and must predicate 
its determination on the basis of the results of the 
audiology studies of record.  See again Lendenmann, 3 Vet. 
App. at 345.  In other words, the Board is bound by law to 
apply VA's rating schedule based on the Veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

However, considering the Court's holding in Martinak, as 
described above,.", the assertions made by the Veteran and 
the VA compensation examinations raise the question of 
entitlement to an initial compensable rating for bilateral 
hearing loss on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b).  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Although the Board may not assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extra-schedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Court has further clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating.  See Id.

The RO, in the March 2010 supplemental statement of the case 
(SSOC), declined to refer this case to the Under Secretary 
for Benefits or to the Director of Compensation and Pension 
Service for consideration of this claim on an extra-schedular 
basis under the provisions of 38 C.F.R. § 3.321(b).

However, because there is medical and lay evidence of record 
to indicating that the Veteran's service-connected bilateral 
hearing loss has significant effects on his occupation, his 
case must be referred to this authority for special 
consideration under 38 C.F.R. § 3.321(b).

Specifically, during his December 2008 personal hearing, the 
Veteran testified that his hearing loss significantly 
interfered with his employment.  He stated that he worked in 
human resources, a job that involved frequent telephone and 
in-person communication.  The Veteran stated that his hearing 
loss made it difficult to perform the duties of his job, and 
when someone talked to him he had to look at them so he could 
read their lips.  He also said that his hearing loss caused 
him to be passed over for promotions on multiple occasions.  
Additionally, during his January 2009 and October 2009 VA 
examinations, the VA audiologist determined that the 
Veteran's service-connected bilateral hearing loss had 
significant effects on his occupational activities.

The Board, therefore, is compelled to remand the claim for 
entitlement to an initial compensable rating for bilateral 
hearing loss on an extra-schedular basis for immediate 
referral to the Director of the Compensation and Pension 
Service or other designate in accordance with 38 C.F.R. 
§ 3.321(b) for consideration of whether this benefit is 
warranted on an extra-schedular basis.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Refer this claim to the Director of 
Compensation and Pension Service, 
pursuant to the provision of 38 C.F.R. 
§ 3.321(b) for consideration of whether 
this benefit is warranted on an extra-
schedular basis.  This referral is 
mandatory, although the decision of 
whether to actually award an extra-
schedular rating remains to be decided 
by the Director of C&P Service or 
designate.

2.  If this claim is not granted to the 
Veteran's satisfaction, send him 
another SSOC and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


